Citation Nr: 1327453	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  05-38 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, prior to July 14, 2009.

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, since July 14, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for coronary artery disease, among other claims.  An initial disability rating of 10 percent was assigned for this disability, effective April 7, 2004.  The Veteran then perfected a timely appeal of this claim.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2008 RO (Travel Board) hearing.  A copy of that hearing transcript has been associated with the claims file. 

This matter was remanded for additional development and adjudication by the Board in December 2008 and August 2010.

Upon remand, the RO issued another rating decision in January 2013, which increased the disability rating for the coronary artery disease to 60 percent disabling, retroactively effective April 7, 2004.  Additionally, the RO assigned a 30 percent disability rating for the coronary artery disease, effective July 14, 2009.  This rating decision created staged ratings and the title page has been adjusted accordingly.  The Veteran has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  However, it must be noted that the reason for this remand is the receipt of additional information from the Veteran. 

In June 2013, following the certification of this appeal to the Board in April 2013, the Board received a VA Form 21-4142 from the Veteran dated in April 2013.  The Release pertains to the Veteran's private treatment records from Dr. A.A. dated in 2010 for the treatment of his heart.  To date, the RO/AMC has not requested these records or obtained the records.  The Board notes that 2011 treatment records from S. and W. Sleep Disorders Center are of record.  These records contain the same mailing address as Dr. A.A.'s mailing address.  However, the S. and W. Sleep Disorders Center records refer to the Veteran's sleep study, and contain no mention of the Veteran's coronary artery disease, except for "CAD" handwritten on one of the notes.  Further, these treatment records do not contain any records dated in 2010.  Therefore, the Board finds that the issue must again be remanded, so that the Veteran's medical records from Dr. A.A. for the 2010 treatment of the Veteran's heart can be obtained.  As these records are relevant to the instant claim and have been properly identified, they must be obtained.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012).

Thereafter, additional VA Form 21-4142s were received and associated with the claims folder in July 2013.  These Releases pertain to private treatment from Dr. M.C.F.; Dr. J.A.; and Dr. G.R.  The Veteran indicates that all of this treatment pertains to his heart disability.  While records from Dr. J.A. and Dr. G.R. have previously been obtained, the Veteran states that he has received additional treatment since that time.  Although all three of these Releases are signed, only the form pertaining to Dr. J.A. is dated.  As these records are relevant to the instant claim and have been properly identified, they must also be obtained.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012).

Accordingly, the case is REMANDED for the following actions:

1. Obtain treatment records from the Veteran's private physician, Dr. A.A., as identified in the April 2013 Release.  Any records not previously obtained from Dr. M.C.F., Dr. J.A., and Dr. G.R. must also be obtained, as identified in the Releases received in July 2013.  If the Veteran has failed to properly complete a Release due to not dating the form, and such failure prevents obtaining the requested records, then return those forms to the Veteran or his representative to be dated.  Any records received should be associated with the claims file. 
All attempts to obtain these records should be noted in the claims file.  If these records are unavailable, this should be noted in the claims file. 

2.  In the event that the Veteran completes another Release form pertaining to his coronary artery disease, the RO/AMC should also obtain these records. 

Any records received should be associated with the claims file. 

All attempts to obtain these records should be noted in the claims file.  If these records are unavailable, this should be noted in the claims file.

3.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


